NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT



TIMOTHY WAYNE STEMEN,              )
                                   )
           Petitioner,             )
                                   )
v.                                 )                 Case No. 2D17-3453
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed April 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Timothy Wayne Stemen, pro se.


PER CURIAM.

              Appellant's notice of appeal and initial brief are treated as a petition for writ

of certiorari and denied. See Dorsey v. State, 30 So. 3d 707 (Fla. 2d DCA 2010).



SILBERMAN, MORRIS, and LUCAS, JJ., Concur.